Citation Nr: 0710524	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  05-14 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Kevin L. Bickel, Associate Counsel





INTRODUCTION

The veteran had active service from June 1968 to July 1974.  
The veteran's service included service in Vietnam.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which denied service connection for post-traumatic 
stress disorder (PTSD) and denied service connection for 
bilateral hearing loss.    

The veteran requested a travel Board hearing at a local VA 
office in his VA Form 9, Appeal To Board Of Veterans' 
Appeals, received in May 2005.  In a June 2005 statement, the 
veteran indicated that he needs 60 days advance notice in 
order to be able to attend a hearing because he only gets 
home once a month or less due to his job as an over the road 
truck driver.  The veteran also submitted a hearing election 
form in June 2005 which indicates that he wanted a hearing 
before the Regional Office Decision Review Officer.  This 
hearing election form instructed the veteran that he should 
check the statement for the type of hearing that he wanted 
(if any).  The veteran's choices on the hearing election form 
included requesting a videoconference hearing between the RO 
and the Board, requesting a hearing before the Regional 
Office Decision Review Officer, requesting a hearing before a 
member of the Board in Washington, D.C., checking the 
statement that he still desired a travel Board hearing at a 
Regional Office, or checking the statement that he no longer 
wanted a hearing.  The veteran indicated that he wanted a 
hearing before the Regional Office Decision Review Officer; 
however, he did not indicate that he still wanted a travel 
Board hearing.  In a letter dated March 6, 2006, the veteran 
received notice that he was scheduled for a hearing on May 
10, 2006, before a Decision Review Officer.  A statement 
received on March 24, 2006, from the veteran indicates that 
he wanted to reschedule his hearing so that he could gather 
additional evidence.  The veteran noted his claim was denied 
because he did not have a diagnosis.  The April 2006 RO 
letter advised the veteran that a request to postpone a 
hearing for an indefinite period of time was too vague to be 
the basis for rescheduling and advised him that his hearing 
scheduled for May 10, 2006, was canceled.  In January 2007, 
the veteran submitted an additional statement and a PTSD 
Questionnaire in support of his claim.  There was no evidence 
of a diagnosis of PTSD and he did not request that his 
hearing be rescheduled.  Consequently, the request for a 
hearing is deemed withdrawn.  

The Board notes that the additional statements submitted by 
the veteran in January 2007 did not include a waiver of 
initial review by the RO.  The veteran submitted a PTSD 
Questionnaire and an additional statement in support of his 
PTSD claim relating to his stressors and the symptomatology 
he was experiencing.  The information relating to his claimed 
stressors was non-specific and there was no medical evidence 
of a diagnosis of PTSD.  If a SOC or SSOC is prepared before 
the receipt of further evidence, a supplemental statement of 
the case (SSOC) must be issued to the veteran, as provided in 
38 C.F.R. § 19.31, unless the additional evidence is 
duplicative or not relevant to the issue(s) on appeal.  38 
C.F.R. § 19.37(a).  In this case, the Board finds that the 
newly obtained evidence is duplicative of the other stressor 
statements provided by the veteran in that, like previous 
statements, it does not provide the specific dates when these 
traumatic incidents occurred to enable the verification of 
his stressor events with service records.  In addition, the 
statements submitted by the veteran pertaining to the 
symptomatology he experiences related to his purported PTSD 
are also duplicative of other evidence of record in that the 
statements do not provide a competent medical diagnosis of 
PTSD.  Consequently, because the stressor information would 
not lead to the verification of the veteran's traumatic 
events and because the lay medical statements do not provide 
a competent medical diagnosis of PTSD, the Board finds a 
Remand for RO consideration of the newly acquired evidence 
would serve no useful purpose.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran are to be avoided); see also 
38 C.F.R. § 19.31(b)(1) (2006).  Consequently, the 
appellant's claims are ready for appellate review.  




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran did not engage in combat with the enemy.

3.  The veteran has not provided a verifiable in-service 
stressor and there is no competent medical evidence that he 
has been diagnosed with PTSD.  

 4.  The veteran is not shown to have PTSD as the result of 
service or any event of service origin.

5.  On September 15, 2006, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the veteran's accredited representative that a withdrawal of 
the appeal for entitlement to service connection for 
bilateral hearing loss is requested.


CONCLUSIONS OF LAW

1.  The veteran does not have PTSD which was incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.304 (2006).

2.  The criteria for withdrawal of a Substantive Appeal by 
the appellant have been met for his claim for entitlement to 
service connection for bilateral hearing loss.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 20.202, 20.204 (2006).
   



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA) 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).
   
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim or claims.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claims in accordance with 38 
C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim or claims.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004). 

Letters dated September 2003, July 2005, and April 2006 
collectively satisfied the duty to notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 
16 Vet. App. at 183, 187.  The September 2003, July 2005 and 
April 2006 letters apprised the veteran of the information 
and evidence necessary to substantiate his claims.  In 
addition, the September 2003 letter advised the veteran which 
information and evidence that VA will attempt to obtain on 
his behalf, and the September 2003, July 2005 and April 2006 
letters apprised the veteran which information and evidence 
that he was to provide to VA.  The veteran was aware that it 
was ultimately his responsibility to give VA any evidence 
pertaining to his claims.  The July 2005 letter told him to 
provide any relevant evidence in his possession.  See 
Pelegrini, 18 Vet. App. at 112, 120-21.  The April 2006 
letter advised the veteran of what the evidence must show to 
establish entitlement to service connection for PTSD and the 
September 2003 and July 2005 letters enclosed PTSD 
Questionnaires.  
       
The September 2003 letter was sent prior to initial 
adjudication of the veteran's claims.  Although the July 2005 
and April 2006 letters were not sent prior to initial 
adjudication of the veteran's claims, this was not 
prejudicial to him as the claim was readjudicated and an 
additional supplemental statement of the case (SSOC) was 
provided to the veteran in June 2006.  See Mayfield v. 
Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. Apr. 5, 2006).       

Thus, the Board finds that the RO apprised the veteran of the 
information and evidence necessary to substantiate his 
claims, which information and evidence that he was to 
provide, which information and evidence that VA will attempt 
to obtain on his behalf, and asked the veteran to provide any 
evidence in his possession that pertained to his claims.  
38 C.F.R. § 3.159(b)(1) 2006; Quartuccio, 16 Vet. App. at 
183. 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim which include: 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  

The Court also held that the VCAA notice on the disability 
rating and effective date elements must be provided prior to 
an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Id.  As noted above, the appellant was 
sent VCAA notification in letters dated in September 2003, 
July 2005, and April 2006.  While the 4th element, degree of 
disability, and the 5th element, effective date of the 
disability, were not addressed in those letters, in March 
2006 the RO sent the veteran a letter specifically addressing 
the elements of a disability rating and effective date.  
Although, this aspect of the notice was provided after the 
initial RO decision, as the Board is not granting service 
connection; the question of the degree of disability is moot 
with no prejudicial error.  

The claimant has not alleged that VA failed to comply with 
the notice requirements of the VCAA, and he was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  Therefore, the Board concludes 
that the requirements of the notice provisions of the VCAA 
have been met, and there is no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.  Quartuccio, 16 Vet. App. at 187; Dingess, 19 Vet. 
App. at 473.

In regard to the VA's duty to assist, the veteran's VA 
medical records have been obtained to the extent requested 
and available.  In a July 2003 statement in support of his 
claim, the veteran reported "seeking" treatment at the Palo 
Alto VAMC and at the Redwood City Vet Center.  While the RO 
obtained his records from the Redwood City Vet Center from 
July to September 2003, the RO was unable to obtain his 
treatment records from the Palo Alto VAMC.  The veteran was 
notified of the fact that the RO was unable to obtain his 
records from the Palo Alto VAMC in the RO letter dated 
September 2003.  The September 2003 letter asked the veteran 
to notify the RO of the VA medical facility he was being 
treated at and of the dates that he had received treatment.  
The veteran has not identified any private medical records 
the VA could obtain to assist him.  The RO also asked the 
veteran to identify or submit evidence of his claimed 
stressor incident(s) and medical evidence of a diagnosis of 
PTSD in the April 2006 letter.  Subsequently, as discussed 
below, in a Report of Contact with the RO, the veteran 
reported he has no service medical records or other evidence 
to provide. 

The Board notes that the RO requested the veteran's complete 
service medical records in October 2003.  The National 
Personnel Records Center forwarded the veteran's entrance 
examination dated March 1968 to the RO; however, there were 
no other service medical records associated with the file.  
The RO initiated another request for the veteran's service 
medical records in July 2005; the RO received a response that 
the records were unavailable.  Subsequently, the RO contacted 
the veteran and issued a Formal Finding on the Unavailability 
of Service Records, dated in April 2006.  The Report of 
Contact dated April 12, 2006, indicates that the RO contacted 
the veteran and told him about what was done to locate his 
service medical records, and asked him if he has any copies 
of his service medical records that he could provide to VA.  
The Report of Contact indicated that the veteran reported 
that he does not have his service medical records or other 
evidence to provide.  

When an approximate balance of positive and negative evidence 
regarding the merits of a claim exists, the benefit of the 
doubt in resolving each such issue shall be given to the 
claimant.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 
2006).  In cases where the veteran's service medical records 
are incomplete through no fault of the claimant, the Board 
has a heightened duty to explain its findings and conclusions 
and to consider carefully the benefit-of-the-doubt doctrine 
under 38 U.S.C. § 5107(b).  Pruitt v. Derwinski, 2 Vet. App. 
83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  

The record also indicates that the veteran was receiving 
Social Security benefits; however, the duty to obtain records 
only applies to records that are "relevant" to the claim or 
claims.  38 U.S.C.A. § 5103A(b)(1); see also Counts v. Brown, 
6 Vet. App. 473, 476 (1994) (citing the Federal Rule of 
Evidence 401 defining "relevant evidence" as "evidence having 
any tendency to make the existence of any fact that is of 
consequence to the determination of the action more probable 
or less probable than it would be without the evidence.").  
The VA outpatient medical treatment note dated July 2004 
indicates that the veteran was receiving disability benefits.  
The July 2004 treatment note also indicates that he had 
gastric bypass surgery due to obesity in January 2004 with 
complications (blood clots).  Because the veteran has not 
contended that he was awarded SSA benefits for PTSD, there is 
no indication, then, that these records would be relevant to 
the claim here.  As noted above, the RO has repeatedly 
requested that the veteran inform or provide VA with any 
medical evidence relevant to his claims.  Because there is no 
indication in the record that these records are relevant to 
his claims and in view of the fact that any missing medical 
records would not likely verify the veteran's purported 
stressor events, the Board finds that a Remand in order to 
obtain the veteran's SSA records is unnecessary.  Remanding 
the case to obtain such records would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

The Board concludes that VA duty to assist has been 
satisfied.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).  
There is no indication in the record that any additional 
evidence, relevant to the issues decided herein, is available 
and not part of the claims file. 

The duty to assist also includes obtaining a medical 
examination when necessary to decide a claim or claims.  In 
this case the veteran has not submitted any verifiable 
stressor information to support his claim for service 
connection for PTSD or submitted any medical evidence that 
suggests that he has PTSD.  As will be discussed below, the 
available service medical records and VA treatment reports 
are completely negative for any complaints or findings of 
PTSD.  As the veteran is not shown to have a verified 
stressor event from his period of military service and there 
is no evidence of record to suggest that he has been 
diagnosed with PTSD, a VA examination at this time is not 
necessary to decide his claim for entitlement to service 
connection for PTSD.  See 38 C.F.R. § 3.159(c)(4).  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to the claims.  Accordingly, the Board will proceed 
with appellate review.  

II. PTSD

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 
  
The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder, credible supporting 
evidence that the claimed in-service stressor actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f). 

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  See 38 U.S.C.A. § 1154(b); 38  
C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  Participation in combat, a determination that is to 
be made on a case by case basis, requires that the veteran 
have personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).  

If VA determines the veteran engaged in combat with the enemy 
and his alleged stressor is combat-related, then his lay  
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible and  
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Zarycki, 6 Vet. App. at 98.  

If, however, VA determines either that the veteran did not 
engage in combat with the enemy or that he did engage in 
combat, but that the alleged stressor is not combat related, 
then his lay testimony, in and of itself, is not sufficient 
to establish the occurrence  of the alleged stressor.  In 
such cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki, 6 Vet. App. at 98 (1993).  In Doran 
v. Brown, 6 Vet. App. 283, 290-91 (1994), the Court stated 
that "the absence of corroboration in the service records, 
when there is nothing in the available records that is 
inconsistent with other evidence, does not relieve the Board 
of its obligations to assess the credibility and probative 
value of the other evidence."

To warrant service connection for PTSD, 38 C.F.R. § 3.304(f) 
provides that the diagnosis must conform to 38 C.F.R. § 
4.125(a), and follow the DSM-IV.  Moreover, the diagnosis of 
PTSD must be based on demonstrated combat status or on 
verified stressors.  Further, in order for service connection 
to be established, the veteran must have a current diagnosis 
of the claimed disease or injury related to service. 

In this case, there is no medical evidence that the veteran 
currently has PTSD.  The veteran's service medical records 
and post-service medical records do not show that the veteran 
was ever diagnosed with PTSD.

The veteran's service medical records are unavailable.  
Attempts to rebuild the file from other sources were 
unsuccessful.  The Board notes that VA was able to obtain the 
veteran's DD Form 214 and his service entrance examination 
which have been associated with the veteran's claims file.

The veteran's entrance examination in March 1968 is negative 
for any complaints or findings of a psychiatric disorder upon 
entry into military service.  While VA treatment records from 
June 2004 to May 2005 indicate that the veteran was diagnosed 
with "adjustment disorder with depressed mood," these 
records do not indicate that the veteran was diagnosed with 
PTSD.  In addition, the veteran's treatment records from the 
Vet Center from July to September 2003 are also negative for 
complaints and findings of PTSD.  In fact, there is no 
medical evidence of record to indicate that the veteran was 
ever diagnosed with PTSD.  This medical evidence weighs 
heavily against his claim.  It is pointed out that the 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328, 1332 (1997).

For the sake of completeness, it is pointed out that the 
veteran has submitted no verifiable stressor information to 
enable the confirmation of his stressor events.  In addition, 
there is no evidence to confirm that the veteran participated 
in combat activities.

The veteran's Department of Defense Form 214 indicates that 
the veteran had received the National Defense Service Medal, 
the Good Conduct Medal, the Vietnam Campaign Medal, the 
Vietnam Service Medal, and the Army Commendation Medal.  None 
of the veteran's awarded medals or decorations show combat 
service.  His military occupational specialty (MOS) was a 
"Fire Control Computer Repairman," which does not indicate 
combat service.  The veteran's DD Form 214 indicates that the 
veteran served two tours in Vietnam from May 1969 to May 1970 
and from January 1971 to January 1972.  However, there is no 
indication from these records that he was assigned or 
participated in combat duties during his two tours in 
Vietnam. 

Based on the evidence of record the Board finds that the 
veteran was not in combat and; therefore, his statements 
alone can not be accepted as conclusive evidence that his 
claimed stressors actually occurred.  Although the evidence 
shows that he served overseas, the evidence does not support 
the conclusion that the appellant personally engaged in 
combat with the enemy and the provisions of 38 U.S.C.A. § 
1154(b) do not apply.  There is no credible supporting 
evidence of record that the veteran's claimed stressors 
actually occurred.  The veteran's lay testimony is 
insufficient, standing alone, to establish service 
connection.  See Cohen v. Brown, 10 Vet. App 128, 147 (1997). 

Indeed, the stressor evidence submitted by the veteran does 
not contain specific dates to allow for the verification of 
his claimed traumatic events.  While the PTSD Questionnaire 
and additional statement submitted by the veteran in January 
2007 and the stressor statement in his notice of disagreement 
(NOD) dated in July 2004, considered in there entirety, 
contain a narrative of his two tours of duty in Vietnam, the 
statements contain no specific dates of the stressful events 
and no names of the members of the veteran's unit who where 
involved in the stressor events.  The only specific dates 
provided by the veteran were the dates of his two tours of 
duty.  The veteran did report that his unit experienced 
shelling, but he was unable to give specific information 
about the claimed shelling incidents and he reported that he 
did not remember the name of the unit, the name of his 
commanding officer or any specific event.   In his PTSD 
Questionnaire the veteran explained:

Here is the problem.  I don't remember 
any special incident.  But I also don't 
remember the name of the unit, the 
commander, my CO or first sergeant, or 
even any of the names of the people that 
I worked with.  I know that I was there, 
I remember waking up in a bunker, several 
times, as the Viet Cong shelled us, I was 
in the bunker, wearing nothing but 
helmet, flack jacket, rifle, and my 
underwear.  But the rest is just bits and 
flashes.  We were shelled about twice a 
week in Quan Tri.  Our unit was located 
between the ammunition dump and the fuel 
yard.

The veteran need not corroborate non-combat stressor events 
with evidence of physical proximity or first hand experience, 
but rather his presence with his unit at the time of the 
attacks could corroborate his statement.  The Board is aware 
of the guidance provided by the Court in Pentecost v. 
Principi, 16 Vet. App. 124 (2002), wherein the Court found 
the veteran had offered independent evidence of the 
occurrence of a stressful event and the evidence which 
implied his personal exposure was sufficient to substantiate 
his account of events.  Here the veteran has identified no 
specific event or identified his unit or individuals which 
could be verified.  In Pentecost, the claimant submitted 
evidence that his unit was subjected to rocket attacks at a 
time when he was present in his unit.  The Court pointed out 
that corroboration of every detail of a stressor under such 
circumstances, such as the claimant's own personal 
involvement, is not necessary.  See, also, Suozzi v. Brown, 
10 Vet. App. 307 (1997).  The facts in this case are 
distinguishable because the veteran has submitted no 
verifiable stressor evidence and no independent evidence of 
the occurrence of the claimed in-service events.  The 
information provided by the veteran is simply too general to 
be verified. 
 
In the absence of any verified in-service stressor upon which 
a diagnosis may be based or a diagnosis of PTSD, there is no 
basis for further development by the VA or favorable action 
on his claim.  

Although the veteran contends that he currently has PTSD that 
is related to stressor events in Vietnam during military 
service, the veteran is not a medical professional, and 
therefore his beliefs and statements about medical matters do 
not constitute competent evidence on matters of medical 
etiology or diagnosis and absent a professional medical 
opinion diagnosing PTSD and linking PTSD to an in-service 
stressor, service connection for PTSD cannot be granted.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).   

The Board has considered the doctrine of reasonable doubt; 
however, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  
Gilbert, 1 Vet. App. at 49.  As noted above, there is a 
heightened obligation to explain findings and to carefully 
consider the benefit of the doubt rule in cases such as this.  
O'Hare, 1 Vet. App. at 365.  The case law does not, however, 
lower the legal standard for proving a claim for service 
connection, but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the claimant.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).  Further, there is no adverse presumption of 
service connection as a result of the loss of these records.  
Cromer v. Nicholson, 455 F.3d 1346 (Fed. Cir. 2006).  At this 
point, there is no evidence to support his claim that he has 
PTSD as the result of military service and his claim is 
denied.  The veteran is advised that in the future he may 
always submit the requested evidence if he wishes to reopen 
his claim.   

III. Bilateral hearing loss 

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  See 38 C.F.R. § 20.202 (2006).  Withdrawal may 
be made by the appellant or by his or her authorized 
representative.  See 38 C.F.R. § 20.204 (2006).  

In this instance, the veteran's accredited representative in 
the Statement Of Accredited Representative in Appealed Case 
dated September 15, 2006, has withdrawn this appeal and, 
hence, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed. 


ORDER

Entitlement to service connection for PTSD is denied.

The claim for entitlement to service connection for bilateral 
hearing loss is dismissed.



____________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


